19-01360-scc   Doc 7-2    Filed 10/31/19 Entered 10/31/19 22:45:23   Exhibit 2- Del
                         Val Affidavit (Spanish) Pg 1 of 10




                         z «qmxa
J9UUB0SLUB0 LlijM pGUUBOS
                  9oe4   as S3,eno so, 'uopeBi^u, ap e ^ e o m a i d e, ua uB^seAU, as anb soMoa, so,
                    ^opemdun ap PBpiiBo ua opeuoioeia, aqumua aui o^osns ,a anb •.Buoioeu uopeino.o
                     uppBOiunmoo ap soipaui ap s^A         * ^uaiuatuapaj o^aimpouoo aAm
                     :o6uodxa a, A oozajedwoo 'ojadsaj opiqap |a uoo 'paisn 3}UB :|SSOdNV SVaV9A3y
                  oaNVNMad 0M08J3P ua opBpuaon |B sogoajap SJUJ ezjafa anb ejed josuaiap opB6oqB
                  !iu OUJOO ouSisap 'saiBuaj sojuaiuuipaooJd ap [euopEN o6!poo |ap saiqeonde A sOAjjEiaj
                  seiuap A gn, 'eu isouBoixa^j sopiun sopBjsg so, ap eo\}\\Od uopnmsuoo e, ap |||A
                  ugpoBjj 'g opBviBdB 'QZ oinoiyB ,3 jod ojsandsip o, ua ojuaaiepunj uoo looixaifl ap pepniQ
                  B| ua '000 U d'O 'OBIBPIH |anB|^ EJPIEOIV 'oada)|ndBL)0 ap SBLUOT '£-921- sumbjei/M
                  ap janBuajag xnaj ua opeoiqn ,3 soiuaiunoop A sauopBOjjuou ap odi} opoj jjqpaj A JJO
                  EJEd oiipiiuop OUJOO o|Buas 'uopsBusaAU! ap BjadJEo ajuasajd E, ua opBindLU, ap JSJOBJEO
                  !iu ua 'oipajap oidojd m jod viyaHABHOa 1VA IBQ              OSN01V
                                                            ooixaiAi 3a avamo vi aa
                                            vioiisnr aa ivyaNso vmnovynoodd vi
                                            VSN3^           ^      1° "?• ^oavonsaANi
                                            VIJN33V         VI      30       OaiN313a           NIQ      a
                                            N9I0V9I1S3ANI 30 OVOINn VI 30 JJ?n I n
                                            ooneod omimm 13a 3iN39v ^ t s
                            viUHOS            3S        :01Nnsv |                      . . . . , . , _
                            ^WLSLOmiSl-MjjM^
                  Val Affidavit (Spanish) Pg 2 of 10
 Exhibit 2- Del    Filed 10/31/19 Entered 10/31/19 22:45:23                           Doc 7-2         19-01360-scc
J9UUB0SLUB0 IfljM pOUUBOS
      odu-n .a e ^ n p      W      odn J 9 e P W     -      ^        o . o o a W M 119 o . z u o o a p o u o o
                        :u9 P rtR M AU| ns eJ ed se.uau.ped A soougp. ^ u e ^                                u ^ n s a , enb soMoa4
       sa^ua-nSis so, o ^ i - u e u e, •opqpHO. pepiun.odo ap o w                                 W> "9!OBO.„dB q Jaqo.de
       ejed souEsaoau soiuaiuaia 60| uoo aiuano anb ap pepiieu^ B| UOO 'saouojua
        BuojeBepu! aiuasajd e| ap euaiBuu soqaaM so| ap uppe&jsaAU! epjqap B| BJBd sajuauiyad
       A souesaoau 'esiuapya 'samn soiep uoo oiuano anb zaA epo; 'opyauaq ILU ua ojunsc
       ajuasajd |a ua pepiunyodo ap ouajuo un ap uopeondB e\                       JBJIOHOS B iBpog                uopEjuasaJday
       esa a}UB ojjnoo 'saisuad soiuajLUipaooJd ap                            IBUOJOBN           O6JP90           |ap saiqBOjidB
       A soAiieiaj seiuap A isz '992 'iZZ 'souBoixai/M sopiun sope^sg so| ap eojijiod uppnjijsuoo
       E| ap vz ^ ,a. opeviBde 'oz soinoj^B so| jod ojsandsjp o| ua ojuawepunj uoo 'pnjpnos
       ajuasajd B| ap sa|B6a| SBpuanoasuoo A saouBO|B so| ap oiuajuupouoo oua|d uoo A euosjad
       IUJ ajqos upisajd o BpuaioiA ap odij unSum ejpauu enb UJS 'JouajuB o| ap pnjjjA ug
                                                                                                                             •001x91^
       ap pepnio e| us epas uoo o|jo»Bsnov leuad                BUJWIS          lap opunBas oiu.s^uao                        IOUUOQ
        ep zanp | 8 aod BMOO, esa ua opejq,, en, eiueiUBAipaia BjnjdBo op oispuBiu |a anb as
        AOH - t w u ,   6euo8Jad   ..py^ ,„    o p 0 | A 0 J 6 B UO o p B B l u o o l B } u a | n p n B J J U 9 p e j J S ! U l l u p B
        o/A ^ue^uoo op cnqa op o»op | 0 .od BJ,uoo ,« uo up.suaMa.do op uapjo « ! « „ , - o o . x ^
        «P P.pn.o e i op B | o ( l 8 n r e p J 0 | J e d n 9 1 B u n q | J 1 i 8 p ^ ^ o p ^ ^ ^ o g e ^ ^ ^
        •P . ^ W^o. Po^n •*««, 9o8B op opBAtJop ^                             cu^pouoo oaua, u w u ^ ,
                                                                                                                       OMoaN
        «»    A   0,1 .BJtJ m,m         OMPBN 0.0          ..on n , . , ' Q11 ' : i i d 8 m " U , d
                   Val Affidavit (Spanish) Pg 3 of 10
              —-—..~r=r::^:
Exhibit 2- Del      Filed 10/31/19 Entered 10/31/19 22:45:23                                         Doc 7-2               19-01360-scc
J8UUB3SIUB0 L|J!M pdUUBOS
          ,,, . . ! ^   n   e   1   A sn.ud sBU.o.B.Bid SB, ap B ^ d w o o B, .BOUBUU aP PBP!,BUU e, uoo                    9 ^
          l ^ t t i u i a           ei   -seuoniu O ^ S O B.SBM .od ouoq un o i ^ a o j 6 a N 0,0 'ZWZ ep ^ " p o
                  . , te BMM» uoo (..smnen,, A .BTOUMJ smnai A smund sa|qBAa,ao,nB s B U J J O ^ d
                  sop ap sjuamjsaAUi jadsep B uopismbpe B| ozuBaj BJopBj6aiu| '31-02 UH
                                                                £00Z aPssP xauiad uoo uopsjado ua A OJBJJUOO ofsq („e
                  BjyJ £ Bia OUJOO eppouoo jBinpoui BLUJO,B}B|d eun eqBJjuooua as anb so| ajjua 'SOAIPB
                  sns uojauinbpe as oopoi ap BJdLuoo B| UOQ (..oopoi,) A O 3P T H 9 P 'S °3P0± sopiAiag
                  A -ou, oojxaiAi oopoi ap uopismbpe B| BJBd sauopos ap ejdiuoo e\ OZIIBOJ as 'ZIOZ ^P
                  oiinf ep ie 13 ojBaN OJQ ap uppejado B| uoo opjui as '21.02 ap ojajqaj ap Jj^Bd v
                                                               odmS pp sauojspap SB, JBUJOJ A BiBaiBjjsa B| jaoa|qB}sa
                  ap BqB6jBoua as uamb BJS ,BJ3uaB jopgjjp ig s.ixv ap souBUopunj soquiB 'a}Jij/\A
                  opauBQ opojuv asop uopBJis.iuiuipB ap ofasuoo |ap ajuapisajd |a A 'a|i4AA l!3 OIBZUOQ
                Bja Bsajduja B, ap iBjauaB jopajip , 3 iBjauaB jopajip un A uopBJjsiuiupB ap ofasuoo un
                  'SBjspopoB ap BaiqiuesB eun uoo BAUBJOCLOO ejnpnjjsa ns ua BqBiuoo 0J6a N OJQ
                                                                   AO ap T U ap s saoiAias lauuosjad NO (SI.
                                                                          A O ^ T H ap gBjen^vBJSOQ           No(t,t
                                                                          •PH 'aid BUIHUQ ajoqsjio ojBaN OJQ fet
                                                                                    PH aw snjsBA oj6a N OJQ (zi
                                                                                    VY] aid snujjj d OJB9 N OJQ (|. J.
                                                                                   •pna}dsn}aduj|ojBa N ojo(oi.
                                                                                    PH ajd snoaa OJB9 N OJQ (e
                                                                                    PH aid srunBT OJ69 N OJQ (Q
                                                                                    PH ajd s n ^ o j O J 6 9 N OJQ (1
                                                                                   "Ml aid 6ui||u a   OJ6SN
                                                                 'AO,CTa*BS'»*NOJ08Jopej9dofr
                                                                          A
                                «-" —         "OPO, S 3 , u e ) . A . 0        ^        » » " ^       -0 W OS     te
                     Val Affidavit (Spanish) Pg 4 of 10
 Exhibit 2- Del       Filed 10/31/19 Entered 10/31/19 22:45:23                                        Doc 7-2           19-01360-scc
JSUUBOSLUBQ L11IM pSUUBOS
                                                            xamad uoo OJBJJUOO ofBq eqBjsa anb £ Siy JBinpoui
                   |jOjB)B|d B| ap SBUiapB '(xaujad) souBOjxa^ soaiojjad uoo                   OJBJJUOO UOO         A uppBjado
                    (snoaa * smjjod 'smnsi 'snuiUd) sdn>|OBr fr Biuaj ojBafg OJQ 'PIOZ ap ojunf v
                                                  •(„o6anJON ouog,, |a) snoaa dn^oep |ap BBajjua A uoponjjsuoo
                 B| jod ojaiijjsB |B    IBUIJ   oBsd |ap oiuaiLUBjouBuu |a BJBd oaioo               ISB    '£1.02 ap ajqnpo
                 ^ 21.02 ap ajqnpo ua sopijjiua souoq so| ap ojuaiWBpuBurjaj |a BJBd o6anjON opsojauj
                 |a ua sauoiiim 93/$sn Jod ouoq un pjjjwa ojBaN OJQ 'HOZ 9P ojaua ap 62 13
                 OUOQ,)   sniyoj dn>|oer |ap uopismbpe       B| JBPUBUJ;   ap uy |a uoo 'oBamoN opBojaui [a
                                                                                                          ua
                 sauoiijiu $i\, $sn Jod ozeid OJJOO ap ouoq un oijiuia ojBaN OJQ '£1.02 ajqnpo ua
             s 6
                 ° <* - ,    JB2!|Baj    „ ^ ^ ^ ^ ^        ^                                         •sajuaipuodso.oo
                                                                           SB        Jod
             l^uucuoose^^,^^                                                   >           ^       OUBPU^BO     ejuainBis
                                                                           0    £;
                                                                    "                ^ 8 l > <>!infapajj3p lv
             "«»PMd ^ ^             „, ^ ^ ^                                               -MtoN OJO „ ,      B,JBIJOIMB
             -      -     —p^dB ,M!Pu,. ^                       ;   ;      ~          —        M      sp   ,B!30s   IBWK
                                                                        ElKSP0
                                                                                       ^-"uJB|lU!sv
                        Val Affidavit (Spanish) Pg 5 of 10
 Exhibit 2- Del          Filed 10/31/19 Entered 10/31/19 22:45:23                                  Doc 7-2          19-01360-scc
J8UUB0SLUB3 LlijM pSUUBOg
                         .jjBd jod 'ajuawiedpuud souiedpiyed opuaiaj ouop^snes opjanoe |B gBon 68 anb
                        ia X3l/\l3d uoo uppBpoBau Buiinn B| ug snjaduii B| Bjed OOO'OE^ * sBUUOjB}B|d sej
                          BJBd BiuioiBiBid jod SOUBJP saJB|op 000'09t$ ajuaujBpBUJixojdB 'jpap sa 'SOJBJJUOO
                    SOI ap ajuafiiA BJUBJ B\ uoo opusSBd BJa.m&s X3W3d B jefijiqo BJBd seuojnBoajd
                    sBpipaui jeipgos opuaAnpuj 'BJopBJOjjad ap liJUBOjaiu osjnouoo |a jetpyos BjajAjosaj
                   3s BjopBjBajui ap uppeflsiuiuipv sp ofasuoo |B jBpuatuooaj 9IPP9P 'sowajxa sajosass
                   soi ap BpuajaBns A u9pBpuaiuooaj jod '1.19 OIBZUOQ 'oBjBquia uis 'oSamoN ouog
                   pp opadsaj ojBaN OJQ ap sajopaajos so| uoo opjanos un JBJ6O| Bjpuajajd as 'xamad uoo
                   uppBpoBau ap osaoojd |a 9Anpuoo A SB;.IJBI SBI B ajsnfs oqoip 9}daoe ojfiaN OJQ anb zaA
                   sun anb o| jod 'SB,UB} sns uojBjsnfe sa| as uaiquJB, xauiad ap SBJS.IJBJJUOO 0 sajopaaAOjd
                   SOJIO B 'ojuajiupouoo oBuaj unBas 'anb \en6\ \e 'B|nujj9i eun e ojjBjafns A BLUJojB}B|d
                   jod SOUBJP sajBipp 00£'9H-$ B SO}BJ}UOO SOJ ap ozBid |ap ojsaj |a jod SBUJJo;B}B|d
                   SB| ep BUBJP Bjuaj ap SBJUB} SBI ua ajsnfB A u9ponp9j B| BqBjdaoB oj6aN OJQ |Bno
                   ia ajueipaw opjanos un uoo zt02 ap OJSOBB ua oujiuino osaoojd ogoip 'u9PBpo6au ap
                   sasauj SOUBA ap sandsaa x a w a d BqssaABjjB anb B| jod BjapuBuy u9penVs B| A oa^jjad
                   ap HJJBq pp opajd pp efeq B| gp opeAuap JOU9)UB O| 'SOJBJJUOO SOJ ua UBjoaiqBjsa
                   as anb SBUJJOJBJB^ SB, ap BUBIP BJUSJ ap Seim              SB, B sajsnfB soju.^sip jBpoBau ap
                   ^   B xau^ad jod OPBPBIUOO an, ojBaN OJQ >         i m   ap OZJBU ua ' 9 ^ 2 A 5^02 SOUB SO, ua
                   xamad X oj6a N OJQ ajjua sopBwo, sopjanoB A sauopapoBau SBmajd B jouajsod
                                                                                                                  oiSua
                  ap ajqiuapip ua xaiuad JOd BPBJBJJUOO an, snjadwi BiuioiBjBid Bjujnb e-] nOZ ap
                  ua xamad jod sepe}ej}uoo uojan, snoaa ^ snjjjoj sBUJJo;B}B|d S B I £102 oy B l9P                     W
                  ua xaiuad jod sepejejiuoo uojan; smnBT A snaiud seLUJO,B,B|d SB, 'aped ns j o d 'SI.02
                  oyB |a ua pAnpuoo anb OJBJJUOO 'e Bid |a OPBJBJJUOO OAnjuBUJ 51.02 B ZIOZ aa xauiad
                  uoo sopoBau ap A (Bnpejjuoo 'lepjauioo uppsjaj Bun 'BJopBJopad ajUBjapB ua '"AO
                  ap i a ap sojBaN OJQ Bjopejopad esajdma ns ap S^ABJ} B BJUSJUBIU OJBSN OJQ
                             sauoiijui 06S$sn so, e oueojao (epos iBjjdeo un uoo BqBjuoo A sauofijuj 006$sn
                  ap pepijueo E, e ejpuaose ojBaN OJQ ap ojuaiuiBpueuu ep ,B}Oi OJUOLU ,a eyoa, Bipip
                  V snjadui, eiuiojeieid e, ap i d d ojaii.ijse |B BJduuoo e, jepuBuy ap ur, e seuojijui s z i $ s n
                  jod oBamoN opeajaui \a ua ouoq un pjjjiua OJBaN OJQ 'HOZ ©p Qjquiapjp ug
                       Val Affidavit (Spanish) Pg 6 of 10
 Exhibit 2- Del         Filed 10/31/19 Entered 10/31/19 22:45:23                           Doc 7-2         19-01360-scc
J8UUB3SLUB0 1|}IM pdUUBOS
                      souJBjqBS H
                                ' JUBOjaui osjnouoo |a polios VHOaVUOdidSd enb B, ua Bijoa, 'ztOZ
                  k^jqiuaijdas ap n. |ap JjJJBd B anb o| jod ' a i l Sid ONmiMQ Ob93N OdO A a i l
                 m
            "mi-
             rfdsnwiydoy£)3NoaoA                  a n sid snnnviOUOSN OMO ' a n sid snuyod
                 oaoaN OMO "an sid snisdwi OHOSN OHO " a n sid snoaa oaoaN
                 OdO SBsajdma SB, ua sajopajip ap SOBJBO so, ap uopoiuaj B, OUJOO sa|B} 'asjEZjieuajBiu
                 UBjpod anb A SOLUBJOOUOO soAipajjp          SEiuap so,    OUJOO    KO   OJBZUOO    O,UB}    anb
                 'sepuanoasuoo sB^iap usjaAajd anb SBUISJUI 'SBJP aj,ua '(ijuBojaLu osjnouoo ap pnjpijos
                 B| 'souog ap OJBJJUOO ,a ua ssppaiqajsa sauopBBjjqo SB| ap ejambiBno ap ojuaituiidiuno
                 ap e)|B, B| 'sajopaajos so| B BLUJO, A oduuai, ua oBsd ap BJIB, B, OUJOO sa|B, ojuajUJ.iidujnou!
                 ep sapsnBo SBSJawp BjeAejd OJBJJUOO oqo/p '9102 ap |.uqe ap 62 eqoaj ap souoq ap
                 oujB,saJd ep OJBJJUOO pp '(, ospu. 'ejumboiupap B|nsnBp B| jod ojswajd ojuaimndujnou,
                 ap o,uaA3 un wienps as 'wuBojauj osjnouoo |a pjp.ps Bjopejopad anb zaA eun
                 ;;JM—=e,.SM,SB;                                     7—-^BU,opei
             ^laoueo ou o
                   Val Affidavit (Spanish) Pg 7 of 10
Exhibit 2- Del      Filed 10/31/19 Entered 10/31/19 22:45:23                        Doc 7-2        19-01360-scc
J9UUB0SIUB0 IU!M p8UUB0S
                     .d 'snan^ OHOSN oao "an -aid 'snuyod oaoaN oao ***»>#> AMI ^
                      SBjuano SBI ua uoja.iqioaj as 'SB}uaj ap ojdaouoo jod 'u^fliusj oiuoo JSB 'ajopBJopad
               % sejuano SBI ua sosjnoaj uojaiqpaj as 'gt02 e HOZ aP opouad |a ua anb JB|Byas
                   ajueyoduJ! sg mild             oauioojapa ,a ua Ejopajopad ap ajJBd jod uojaiqpaj as anb
                   sosjnoaj so| ap uppjsodap B| A uppaflsjuiuipB B| uoo JBA anb uauaij 'BjadJBO ajuasajd e,
                   ua UBBijsaAU! as anb soipaq so| ap ayed anb ap ojuaiujpouoo oBuaj 'opB, OJJO j o d
                                                                                              BpBAud pBpunBas ap
                   ojuaiuaia un A IBUJUIUO uopBBijsaAUi ap BpuaBy B| ap ojuauiaia un uoo ojunf sBuuo,BiB,d
                   SB| ap sBuanp SBsajdtua SB, ap |B6a| ajusjuasajdaj |a oBan anb odns as s n o a a
                   BUJJ0,B4B|d B| ua 'o||a ap jssad v ounBiB oja}d90!iaq Bjaipuaosap ou anb BJBd SBUJJO,B}B|d
                   SB| sBpoj ua BnBB ap sauouBO soj ap UOJOBAIPB BJ ouapjo as A SB||a ap Bun BPBO ap
                   opandpLj |B osgooB |a pdBj as sBiuaps 'sBuiJO,BjB|d SB, ap Bun BPBO e sopBBoqB uoJBiAua
                   as |Bno 0| BJBd 'BLUSJUJ B| ap uopnoafa B, jjiBqujoo A jgsisaj 9uapjo 'uopnjijsaj ap uapjo
                   sipip ap asjBjajua |B 'ajjiJM l!9 OIBZUOQ 'o||a ajuBjsqo ou 'uopnoafa ns BJBd sa|Bjapaj
                   sapBpuojnB ap oij.ixnB uoo SBUJSIUJ SB, gp u9isasod JBUJOJ sajopaajos so| B EijiUJjad
                   anb SBUJjo,B,B|d g SBI ap opadsaj U9pn}!isaj ap uapjo Bun ooixfi/y ap pspn.io BJ ap
                   |eu9d zanp un ap aysd jod ozuojnE as anb soiuidns uaiqiuBj 'BJopBjojjad ap sBUBOusq
                   sBjuano SB, uoJBjnBasB as anb B, ap uopBBijsaAUi ap BjadjBo BIUSJUI B, aa
                                                                               I V S ia Jod Epijiuiaj ajuaujBAjpaia
                   an, enb UOPBUJJO;UI gp BJBJJ as anb OPBUJJO;U! an, sou 'oBJBqua u p 'SBpBouqB, o
                   SBSJB, SBqamd usja anb Bsu9,9p ep BjBajBJjsa oiuoo gpaiqBjsa as anb SBUJSIUJ 'sojaojai
                   uoo sauopBjedo ap SBAUBLUJCUI seuopBjBpaa ap S9ABJ, B OAnjqo os gnb UOPBUJJO,U!
                   '„SBmsejUB, sBsajduja,, uoo EjopBJoped ap ausd jod sauopBjado opBjq9,9o UB.qBq
                   as anb 'SBSOO SBJJO aj»ua 'opuEjuaujnBjB 'BjopBJO^ed ap oiuoo osiujooiapi, |9p OJUB,
                   seuBouBq sBjuano SB, ap ojuaiLUBJnBesB ,9 ojejoep oo^aw ap pspnio E, ap ^ u a d zanp un
                   SBIP ap nun ua 'se^no se, ep ojjuep 'esejduie B, ap A BJJUOO Bjpanu ua uopeBuseAU, ep
                   SBjadjBO SBSjeAip opepp! UB,qBM 9S anb ap o}ua!u.pouoo souimn, 'ajuaououejsod
                                   odruB p p sBsajduia sBtpip ap Seu9!q so, OPUBJJSIUIUJPB jinBas Bj B d ^npBjjuoo
                   A .BBa, U   9   PB   W   B B, uoo SOUIBUBJUOO ou BA pno o, uoo u9!js9no Bqoip jepeons    BJ pod
                     Val Affidavit (Spanish) Pg 8 of 10
  Exhibit 2- Del      Filed 10/31/19 Entered 10/31/19 22:45:23                           Doc 7-2       19-01360-scc
J8UUB0SWB3 MUM pauuBOS
                                      .^oaoepo.^.op^.^^.cp^
        ^^^S^oS^o^
              , E l o o s u o ^ u a s a j d a , asa o p . a n b a j » ap OSBO ua s o . u a u a . a s a . o . B . j e p o d a e.ed
          0 . 0 0 .SB -o P!J a,uoo a , a, anb OBJBO .a o j u a w o . ajsa apsap B ^ o j d sand JB.noi.Bd j o s u a p p
           „ „ jod BUUO, p n * a P o p e u * ajjuanoua as anb OUJSIUJ- o } uosa                                                 9luaSajd         ,ap u p p e o u n *
           ei EJEd uopisodsip ns B ojjuanoua am anb j e u o p u a u i cmiuo o u 'ajuauJiBuy
                 •u9pEB!isaAU! ajuasajd B, ap BuajEUJ soi^oan so, jod leuad ogpoe e\ ap uopwpca B| JOABJ
            IUI ua ajajoap as 'ojuaiuom ns ua A opEjipnos pspiun^jodo ap ouajfjo |a aqamdB 'BJJUOO
             IUI ua BpBjqi.i an, anb uoisuaqajda ap uapjo B| ap u9!OB|aouBO B| ajpjios 'Aa| ap sajiUJ^J,
             so, B oiAajd anb |Bpos u9pEjuasajdad Bsa B OIIOJIOS 'jouajue o| ap pnjjjA U3
                                  ' v a o a V d 9 3 ± N I B sopBiAue jas usipod opuajaj osjujoojap!, |ap sajuaiuaAOJd
                 VHOaVdOddad Jod sopiqpaj sosjnoaj so, enb jeuajsos BJBd BunBjB |Bn,OEJjuoo
                 o leBai uppBoiii.jsnf 'ojugi.uji.pugiug JUJ ua 'gjsjxg ooodmBj ouioo JSB 'Bjopejo^ad
                 B sepipuaio sesajdme SB, ep sosjnoaj ep sojuajmiAouj JBZIIBBJ BJBZuojne o Bjg.ijiujjgd
                  anb 'ojuaiujipuajua im unBas 'ojdaouoo unButu BjqBq ou sand 'BJopBJOjjed B UBJBiAua
                  as oiAajd Eqejse ou sejuej ep ojdeouoo jod sep.puep SBsajdiue SB, jod sopiqpaj
                   sosjnoaj so, anb jeuejsos op!I?A se U W U I B | p y -osiuiooiepu ap OJBJJUOO ,8p VN3AON
                   E1 nsn,p B !       .od op^nfiw         BqBlsa      os^oo.apu .ep s o 6 B d                   sol   .   U9!0B|9J u a J | n B a g B j q a p            ^
                    en b S o B E d 9 p   U 9 p e i a j d A 0lJ!;sap la 9 n b J e i B y a s 8 i u B i j o d i u !      ^    . ^ ^ ^           ^      ^   ^   ^           ^
  SC
  At                n                 -«.             m     U9   0.00 BJW                d       ua oluei        ^        ^             ^    ^
  op
                                  -         BX, snoBo o * o 3 N                  0   ,   0   A   .,   i n   ,   x d   .   s n   ^   d   o a o 3 N               i   «
                   Val Affidavit (Spanish) Pg 9 of 10
Exhibit 2- Del      Filed 10/31/19 Entered 10/31/19 22:45:23                                                                  Doc 7-2               19-01360-scc
jauuEoswBQ qijM pauuBOS
                 V^V3HH0I^^^TsN^
                                    vi^AaHog                                  SNonv
                                                                      1N31V
                 « « « . p W o d o BP ^              |3 s w d B       ^ - ^       — -   -   •*««, „. UB
                 - — , .    W I M U B 3 B, . l p l l o s   .toi 8 p       ^       ^«»«-—«*
                                                                              1
                 Val Affidavit (Spanish) Pg 10 of 10                              ° ^ d OQNnogs
Exhibit 2- Del    Filed 10/31/19 Entered 10/31/19 22:45:23                        Doc 7-2    19-01360-scc
